UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1025


JOSEPH PIRELA,

                     Plaintiff - Appellant,

              v.

JEFF ATKIN, Clerk of Court, Supreme Court of the United States, Case No. 177-
M53 Appeal; ILEANA ROS-LEHTINEN; HOUSE OF REPRESENTATIVES, The
Congress of the United States of America; HOUSE OF PROSTITUTION OF
UNKNOWN BAR OF HOMOSEXUALS, (Sex Workers Transvestites-Prostitutes);
ALOYMA SANCHEZ; JUDGE THOMAS WILLIAMS; MIAMI POLICE
DEPARTMENT;         THE STATE        OF      FLORIDA         PROCEEDINGS
PROSECUTIONS; UNKNOWN BAR OF HOMOSEXUALS; TRANSVESTITES
UNKNOWN; SEX WORKERS 33 HEALTH CARE BAKER ACT OF JACKSON
HOSPITAL; (4) TRANSVESTITE MATTHEW JOHN, Prostitute Homosexual;
DAVID COUNTIN, (1) Client; DON SMITH; UNKNOWN TRANSVESTITE
BAR PROSTITUTE OF BAR OF HOMOSEXUALS UNKNOWN, (9); DENIS
FONSECA; ANGEL MIRANDA; CARLOS ALVAREZ; CITY OF MIAMI,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:17-cv-00559-D)


Submitted: March 29, 2018                                          Decided: April 3, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Joseph Pirela, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Joseph Pirela appeals the district court’s order accepting the recommendation of the

magistrate judge and dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012). We have reviewed the record and find that this appeal is frivolous.

Accordingly, we dismiss the appeal for the reasons stated by the district court. Pirela v.

Atkin, No. 5:17-cv-00559-D (E.D.N.C. Dec. 28, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3